IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


PAUL JAMIL BOYD,                              : No. 32 MM 2021
                                              :
                    Petitioner                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
THE COURT OF COMMON PLEAS OF                  :
LUZERNE COUNTY,                               :
                                              :
                    Respondent                :


                                      ORDER



PER CURIAM

      AND NOW, this 26th day of May, 2021, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.